IN THE SUPREME COURT, STATE OF WYOMING

                                     2022 WY 134A
                                                              October Term, A.D. 2022
                                                                   October 27, 2022
 BOARD OF PROFESSIONAL
 RESPONSIBILITY, WYOMING
 STATE BAR,

 Petitioner,
                                                   D-22-0003,
 v.                                                D-22-0004

 CODY M. JERABEK, WSB #7-5758,

 Respondent.
        ORDER OF THREE-YEAR SUSPENSION NUNC PRO TUNC
[¶1] This matter came before the Court upon the Board of Professional Responsibility’s
Report and Recommendation for Three-Year Suspension (in D-22-0003) and a Report and
Recommendation for 18-Month Suspension (in D-22-0004), both filed herein October 11,
2022. The Reports and Recommendations were filed pursuant to Rule 12 of the Wyoming
Rules of Disciplinary Procedure, which governs stipulated discipline. Now, after a careful
review of the Reports and Recommendations and the files, the Court finds the Reports and
Recommendations should be approved, confirmed, and adopted by the Court, and that
Cody M. Jerabek should be suspended from the practice of law for three years. This order
is being amended to change the effective date of the suspension to December 15, 2022, as
requested in a Stipulated Motion to Defer Suspension Date. The order published October
26, 2022, in Board of Professional Responsibility v. Jerabek, 2022 WY 134 (Wyo. 2022)
shall have no further force or effect. It is, therefore,

[¶2] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
Report and Recommendation for Three-Year Suspension, which is attached hereto and
incorporated herein, shall be, and the same hereby is, approved, confirmed, and adopted by
this Court; and it is further

[¶3] ADJUDGED AND ORDERED that, as a result of the conduct set forth in the
Report and Recommendation for Three-Year Suspension, Respondent Cody M. Jerabek
shall be, and hereby is, suspended from the practice of law for three years, with the period
of suspension to begin December 15, 2022; and it is further

[¶4] ADJUDGED AND ORDERED that the Board of Professional Responsibility’s
Report and Recommendation for 18-Month Suspension, which is attached hereto and
incorporated herein, shall be, and the same hereby is, approved, confirmed, and adopted by
this Court; and it is further

[¶5] ADJUDGED AND ORDERED that, as a result of the conduct set forth in the
Report and Recommendation for 18-Month Suspension, Respondent Cody M. Jerabek
shall be, and hereby is, suspended from the practice of law for eighteen months, with the
period of suspension to begin December 15, 2022, and be served concurrently with the
three-year suspension imposed above; and it is further

[¶6] ORDERED that, during the periods of suspension, Respondent shall comply with
the requirements of the Wyoming Rules of Disciplinary Procedure, particularly the
requirements found in Rule 21 of those rules. That rule governs the duties of disbarred and
suspended attorneys; and it is further

[¶7] ORDERED that, pursuant to Rule 25 of the Wyoming Rules of Disciplinary
Procedure, Respondent shall reimburse the Wyoming State Bar the amount of $100.00,
which represents the costs incurred in handling these matters, as well as pay an
administrative fee of $750.00 in each case. Respondent shall pay the total amount of
$1,600.00 to the Wyoming State Bar on or before December 30, 2022. If Respondent fails
to make payment in the time allotted, execution may issue on the award; and it is further

[¶8] ORDERED that the Wyoming State Bar may issue the agreed press releases
contained in the Report and Recommendation for Three-Year Suspension and the Report
and Recommendation for 18-Month Suspension; and it is further

[¶9] ORDERED that the Clerk of this Court shall docket this Order of Three-Year
Suspension Nunc Pro Tunc, along with the incorporated Report and Recommendation for
Three-Year Suspension and the Report and Recommendation for 18-Month Suspension as
matters coming regularly before this Court as public record; and it is further

[¶10] ORDERED that, pursuant to Rule 9(b) of the Wyoming Rules of Disciplinary
Procedure, this Order of Three-Year Suspension Nunc Pro Tunc, along with the
incorporated Report and Recommendation for Three-Year Suspension and the Report and
Recommendation for 18-Month Suspension shall be published in the Wyoming Reporter
and the Pacific Reporter; and it is further

[¶11] ORDERED that the Clerk of this Court cause a copy of this Order of Three-Year
Suspension Nunc Pro Tunc to be served upon Respondent Cody M. Jerabek.

[¶12] DATED this 27th day of October, 2022.
                                                 BY THE COURT:
                                                 /s/

                                                 KATE M. FOX
                                                 Chief Justice